     Case 1:19-cv-11422-NMG Document 1 Filed 06/27/19 Page 1 of 6



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
____________________________________
                                     ) CIVIL ACTION NO.:
MIGUEL A. DURAN,                     )
                  Plaintiff          )
                                     )
v.                                   )
                                     )
LIFE INSURANCE COMPANY OF            )
NORTH AMERICA,                       )
                  Defendant          )
____________________________________)

                                      COMPLAINT

        The Plaintiff, MIGUEL A. DURAN (hereinafter “DURAN”), by and through the
undersigned counsel, hereby sues Defendant, LIFE INSURANCE COMPANY OF
NORTH AMERICA (hereinafter “LINA”), and alleges:

                       JURISDICTION, VENUE AND PARTIES

1.   This action arises under ERISA or the Employee Retirement Income Security Act
     of 1974, 29 USC §§ 1001 et seq., and more particularly 29 USC §1132 (a) (1) (B)
     thereof. This Court has jurisdiction under 29 USC § 1132 (f), which grants to the
     federal court original jurisdiction to determine claims under 29 USC §§ 1001 et seq.
     DURAN brings this action to recover long-term disability (“LTD”) benefits due to
     his under the terms of an employee welfare benefit plan, to enforce his rights under
     the plan and to clarify his rights to benefits under the terms of the plan.
2.   DURAN was at all times relevant a citizen of the United States of America and in
     all respects sui juris.
3.   LINA is a corporation with its principal place of business in the State of
     Pennsylvania, authorized to transact and is transacting business in the
     Commonwealth of Massachusetts and can be found in the Commonwealth of
     Massachusetts.
4.   Venue is proper in this District under 29 USC 1132 (e)(2), in that the defendant,
     LINA, is authorized to and is doing business in the Commonwealth of
     Massachusetts and can be found in the Commonwealth of Massachusetts.
      Case 1:19-cv-11422-NMG Document 1 Filed 06/27/19 Page 2 of 6



                              FACTUAL ALLEGATIONS

5.    This case arises out of the purposeful, unwarranted and unlawful denial of disability
      benefits to DURAN by LINA.
6.    DURAN was at all times material an employee of EZCORP, Inc.
7.    DURAN was at all times material a plan participant under the EZCORP, Inc. Long-
      Term Disability Plan, Group Policy No.: LK-0963441 (the “LTD Plan”) which is
      established by EZCORP, Inc. and pursuant to which DURAN is entitled to benefits.
      A true copy of the LTD Plan has been attached hereto as Exhibit “A.”
8.    The LTD Plan is an employee welfare benefit plan within the meaning of Title 29,
      USC § 1002 and regulated by ERISA.
9.    LINA is the insurer of benefits under the LTD Plan and was appointed by
      EZCORP, Inc. the Plan Administrator, as the named fiduciary for deciding claims
      for benefits under the LTD Plan, and for deciding any appeals of denied claims.
10.   As the decision maker and payer of plan benefits, LINA administered the claim
      with a conflict of interest and the bias this created affected LINA’s claims
      determination. As such, LINA is not entitled to a deferential standard of review.
11.   LINA is the Fiduciary charged with making benefit determinations under the LTD
      Plan, including the determinations made on DURAN’S claim.
12.   Pursuant to the terms and conditions of the LTD Plan, DURAN is entitled to LTD
      benefits for the duration of his disability, for so long as he remains disabled as
      required under the terms of the LTD Plan.
13.   The LTD Policy states, in relevant part, as follows:
      Case 1:19-cv-11422-NMG Document 1 Filed 06/27/19 Page 3 of 6



14.   Since approximately March 9, 2015 DURAN has been disabled under the terms of
      the LTD Plan.
15.   After becoming disabled, DURAN submitted a claim to LINA under the LTD Plan
      for disability benefits.
16.   LINA, initially approved DURAN’s claim based on his own occupation.
17.   By letter dated January 4, 2017 LINA notified DURAN of their decision to deny his
      LTD benefits.
18.   By letter dated December 4, 2017 DURAN timely appealed LINA’s adverse benefit
      determination.
19.   By letter dated March 16, 2018 LINA affirmed their decision to deny DURAN’s
      LTD benefits.
20.   By letter dated September 12, 2018 DURAN timely submitted a second level appeal
      of LINA’s adverse benefit determination.
21.   By letter dated March 11, 2019 LINA upheld its adverse determination and advised
      DURAN that he had exhausted all administrative levels of appeal and no further
      appeals will be considered. LINA also advised that DURAN had the right to bring
      legal action.
22.   At all relevant times, DURAN has been unable to perform the material duties of his
      regular occupation.
23.   At all relevant times, DURAN has been unable to perform the material duties of any
      gainful occupation for which he is, or may reasonably become, qualified for based
      on education, training, or experience.
24.   At all relevant times, DURAN has been receiving appropriate care.
25.   At all relevant times, DURAN was a Covered Person under the LTD Plan.
26.   From June 7, 2017 to the present date, DURAN has not received benefits owed to
      him under the LTD Plan, despite DURAN’S right to these benefits.
27.   LINA has refused to pay DURAN LTD benefits.
28.   At all relevant times, LINA was the payer of benefits.
29.   At all relevant times, LINA was the “Insurance Company” identified throughout the
      LTD Plan.
30.   At all relevant times, LINA was appointed by EZCORP, Inc., the Plan
      Case 1:19-cv-11422-NMG Document 1 Filed 06/27/19 Page 4 of 6



      Administrator, as the named fiduciary for deciding claims for benefits under the
      LTD Plan, and for deciding any appeals of denied claims.
31.   At all relevant times, DURAN has been and remains “Disabled” as defined by the
      LTD Plan and entitled to LTD benefits from LINA under the terms of the LTD
      Plan.
32.   DURAN has been forced to retain the services of the undersigned counsel in order
      to prosecute this action and is obligated to pay a reasonable attorney’s fee.

       CLAIM FOR BENEFITS, ENFORCEMENT AND CLARIFICATION
       OF RIGHTS, PREJUDGMENT AND POSTJUDGMENT INTEREST
       AND ATTORNEYS’ FEES AND COSTS PURSUANT TO 29U.S.C. §
       1132(a)(1)(B)

33.   DURAN incorporates Paragraphs 1 through 32 as if fully set forth herein.
34.   This is a claim to recover benefits, enforce rights, and clarify rights to future
      benefits under 29 U.S.C. §1132(a)(1)(B).
35.   Pursuant to 29 U.S.C. §1132(a)(1)(B), DURAN, as an eligible participant under the
      LTD Plan, is entitled to sue for judicial determination and enforcement of benefits.
36.   DURAN has no other adequate remedy at law to address the injuries he has suffered
      and will continue to suffer as a result of LINA’s failure to pay his disability
      benefits.
37.   DURAN has exhausted all administrative remedies under the LTD Plan.
38.   LINA breached the LTD Plan and violated ERISA in the following respects:

      (a) Failing to pay LTD benefit payments to DURAN at a time when LINA
          knew, or should have known, that DURAN was entitled to those benefits
          under the terms of the LTD Plan, as DURAN was disabled and unable to
          work and therefore entitled to benefits.

      (b) Failing to provide a prompt and reasonable explanation of the basis
          relied upon under the terms of the LTD Plan documents, in relation to
          the applicable facts and LTD Plan provisions, for the termination of
          DURAN’S claim for LTD benefits;

      (c) After DURAN’S claim was terminated in whole or in part, LINA failed
          to adequately describe to DURAN any additional material or
          information necessary for DURAN to perfect his claim along with an
          explanation of why such material is or was necessary.
        Case 1:19-cv-11422-NMG Document 1 Filed 06/27/19 Page 5 of 6



       (d) LINA failed to properly and adequately investigate the merits of
           DURAN’S disability claim and failed to provide a full and fair review of
           DURAN’s claim.

39.    DURAN believes and thereon alleges that LINA wrongfully terminated his claim
       for disability benefits under the LTD Plan by other acts or omissions of which
       DURAN is presently unaware, but which may be discovered in this future litigation
       and which DURAN will immediately make LINA aware of once said acts or
       omissions are discovered by DURAN.
40.    Following the termination of benefits under the LTD Plan, DURAN exhausted all
       administrative remedies required under ERISA, and DURAN has performed all
       duties and obligations on his part to be performed under the LTD Plan.
41.    As a proximate result of the aforementioned wrongful conduct of LINA, DURAN
       has damages for loss of disability benefits in a total sum to be shown at the time of
       trial.
42.    As a further direct and proximate result of this improper determination regarding
       DURAN’s claim for benefits, DURAN, in pursuing this action, has been required to
       incur attorneys’ costs and fees. Pursuant to 29 U.S.C. § 1132(g)(1), DURAN is
       entitled to have such fees and costs paid by LINA.
43.    The wrongful conduct of LINA has created uncertainty where none should exist;
       therefore, DURAN is entitled to enforce his rights under the terms of the LTD Plan
       and to clarify his right to future benefits under the terms of the LTD Plan.

                                  REQUEST FOR RELIEF

         WHEREFORE, MIGUEL A. DURAN prays for relief against                              LIFE
INSURANCE COMPANY OF NORTH AMERICA as follows:
      1. Payment of disability benefits due Plaintiff;

      2. An order declaring that Plaintiff is entitled to immediate reinstatement to the LTD
         Plan, with all ancillary benefits to which she is entitled by virtue of his disability,
         and that benefits are to continue to be paid under the LTD Plan for so long as
         Plaintiff remains disabled under the terms of the LTD Plan;

      3. In the alternative to the relief sought in paragraphs 1 and 2, an order remanding
         Plaintiff’s claim to the claims administrator to the extent any new facts or
         submissions are to be considered;
  Case 1:19-cv-11422-NMG Document 1 Filed 06/27/19 Page 6 of 6



4. Pursuant to 29 U.S.C. § 1132(g), payment of all costs and attorneys’ fees incurred
   in pursuing this action;

5. Payment of pre-judgment and post-judgment interest as allowed for under ERISA;
   and

6. Such other and further relief as this Court deems just and proper.

   DATED: June 27, 2019

                                         ATTORNEYS DELL AND SCHAEFER,
                                         CHARTERED
                                         Attorneys for Plaintiff
                                         2404 Hollywood Boulevard
                                         Hollywood, FL 33020
                                         Telephone: (954) 620-8300

                                         S/ Jay P. Symonds
                                         JAY P. SYMONDS
                                         BBO No: 637972
                                         Email: jay@diattorney.com
                                         GREGORY MICHAEL DELL
                                         BBO No: 677565
                                         Email: gdell@diattorney.com
